           Case 1:95-cr-00942-JPC Document 399 Filed 02/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALD OCASIO,
                                 Movant,                           20 Civ. 9733 (JPC)

                     -against-                                        95 Cr. 942 (JPC)
 UNITED STATES OF AMERICA,                                               ORDER
                                 Respondent.



JOHN P. CRONAN, United States District Judge:

       Petitioner, proceeding pro se, filed a successive habeas petition pursuant to 28 U.S.C.

§ 2255. (Dkt. 394.) 1 In this petition, Petitioner requested that the Court assign him counsel.

(Id. at 19.) Petitioner also sent a letter dated January 4, 2021 to the Pro Se Intake Unit, which was

received in chambers via interoffice mail on February 17, 2021, requesting the appointment of

counsel.    The Court subsequently docketed this.       (Dkt. 397.)    On February 12, 2021, the

Government filed a letter response to the petition, in which the Government requested that the

Court appoint Petitioner counsel to file a supplemental brief addressing his Brady claim. (Dkt.

396 at 1, 6-8.) On February 17, 2021, the Court received a letter via email from Sarah Chaudhry,

Petitioner’s counsel for Petitioner’s New York Crim. Proc. Law § 440.10 motion to vacate a state

court conviction, in which Ms. Chaudhry also requested that Petitioner be appointed counsel in

this matter. The Court docketed this. (Dkt. 398.) The Court construes Petitioner’s request for

counsel as a one pursuant to 18 U.S.C. § 3006A(a)(2)(B). For the reasons that follow, the Clerk

of Court is respectfully directed to appoint Petitioner counsel from this District’s Habeas Panel.



       1
         All docket citations are to the criminal docket, United States v. Ocasio, 95 Cr. 942
(S.D.N.Y.).
         Case 1:95-cr-00942-JPC Document 399 Filed 02/23/21 Page 2 of 3




                                      LEGAL STANDARD

       The Criminal Justice Act (“CJA”) provides that “[w]henever . . . the court determines that

the interests of justice so require, representation may be provided for any financially eligible

person who . . . is seeking relief under section . . . 2255[.]” 18 U.S.C. § 3006A(a)(2)(B). When

exercising discretion whether to appoint counsel under this provision, courts consider “the same

factors as those applicable to requests for pro bono counsel made by civil litigants.” Jerez v. Bell,

No. 19 Civ. 2385 (CM), 2019 WL 1466899, at *4 (S.D.N.Y. Apr. 2, 2019). Petitioner must first

demonstrate that he or she is indigent, for example, by successfully applying for leave to proceed

in forma pauperis. Next, as a threshold matter, the Court must determine “whether the indigent’s

position seems likely to be of substance” and “appears to have some chance of success.” Hodge

v. Police Officers, 802 F.2d 58, 60-61 (2d Cir. 1986); see also McGrigg v. Killian, No. 08 Civ. 6238

(RMB) (DF), 2009 WL 536048, at *1 (S.D.N.Y. Feb. 26, 2009). Once the threshold inquiry is

made, Courts consider other factors, such as “[t]he complexity of the legal issues and the movant’s

ability to investigate and present the case.” Jerez, 2019 WL 1466899, at *4; see also Hodge, 802

F.2d at 61-62.

                                          DISCUSSION

       While Petitioner seemingly has not officially moved to proceed in forma pauperis as part

of his latest successive motion, a filing dated May 13, 2019 indicates that he has no assets and

earns $6.00 per week. (Dkt. 391-3.) Petitioner therefore qualifies as indigent.

       Next, the Court finds that issues in the instant petition are “likely to be of substance.”

Hodge, 802 F.2d at 61. Petitioner raises a Brady claim for which the Government “is not prepared

at this preliminary stage to take the position that [Petitioner’s] underdeveloped Brady claim is

without merit.” (Dkt. 396 at 1.). The Government therefore asserts that it is in the “interests of

justice” for the Court to appoint counsel to address his Brady claim. (Id. at 7-8.) The Court
          Case 1:95-cr-00942-JPC Document 399 Filed 02/23/21 Page 3 of 3




therefore finds that Petitioner appears to have at least “some chance of success” with regard to this

claim. Hodge, 802 F.2d at 60-61. Finally the Court has considered the other Hodge factors and

finds that they weigh in favor of appointment of counsel. For example, Petitioner’s Brady claim

may require some “factual investigation” and the legal issues here are complex. Id. at 61-62.

                                          CONCLUSION

         For the foregoing reasons, the Clerk of Court is directed to appoint counsel for Petitioner

from this District’s Habeas Panel. Within seven days of appointment, the parties shall file a joint

letter proposing a briefing schedule for Petitioner to file a supplemental brief addressing his Brady

claim.

         The Clerk of Court is further directed to mail a copy of this Order to Petitioner.

         SO ORDERED.

 Dated:     February 23, 2021
            New York, New York

                                                               JOHN P. CRONAN
                                                            United States District Judge
